White, J.
On the trial in the lower court there was. a plea in abatement of the indictment upon the ground that twelve of the supposed grand jurors who found the bill were unable to speak or understand the English language. On motion of the district attorney the plea was-stricken out. The defendant was found guilty of an aggravated assault and battery, and his punishment assessed at a. fine of $500. The motion for a new trial was upon the ground that the court erred in striking out defendant’s plea in abatement. There is no statement of facts and no-assignment of errors.
As to the plea in abatement, the statute provides that-“no objection shall be heard by pléa, exception, or in any other manner, to the indictment on the ground that the grand jury finding the same was not legally constituted.”' Pasc. Dig., Art. 2868 ; and see the whole subject discussed, and authorities cited, in Poley Reed v. The State, and Dan Green v. The State, decided by this court at the present term, ante pp. 1 and 82.
Without a statement of facts in a criminal case of the character of which the defendant was found guilty, the appellate court will only consider whether the indictment will sustain the charge and finding of the jury ; nor will the instructions given or refused by the court be revised. Sutton v. The State, 41 Texas, 514; Henrie v. The State, 41 *130Texas, 573; Giles Branch v. The State, decided by this court at the present term, ante p. 99.
There being no error in the judgment of the lower court, it is affirmed.
Affirmed.